Pursuant to Ind.Appellate Rule 65(D),

                                                                   FILED
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose                         Mar 12 2012, 9:27 am
of establishing the defense of res
judicata, collateral estoppel, or the law
of the case.                                                            CLERK
                                                                      of the supreme court,
                                                                      court of appeals and
                                                                             tax court




ATTORNEYS FOR APPELLANT:                         ATTORNEYS FOR APPELLEES:

CRAIG D. DOYLE                                   G. MARTIN COLE
MARK R. GALLIHER                                 JEREMY J. GROGG
Doyle Legal Corporation, P.C.                    Burt, Blee, Dixon, Sutton & Bloom, LLP
Indianapolis, Indiana                            Fort Wayne, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

WELLS FARGO BANK, N.A., successor                )
in interest to The Money Store                   )
Investment Corporation, f/d/b/a                  )
First Union Small Business Capital,              )
                                                 )
       Appellant,                                )
                                                 )
              vs.                                )      No. 02A04-1103-CP-112
                                                 )
NEAL A. SUMMERS, et al.,                         )
                                                 )
       Appellees.                                )


                      APPEAL FROM THE ALLEN CIRCUIT COURT
                          The Honorable Allen N. Wheat, Judge
                            Cause No. 02C01-0109-CP-1341



                                       March 12, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BROWN, Judge
      Wells Fargo Bank, N.A. (“Wells Fargo”), successor in interest to The Money

Store Investment Corporation, f/d/b/a First Union Small Business Capital, appeals the

court‟s denial of its motion to correct error. We find one issue dispositive, which is

whether Wells Fargo‟s notice of appeal is untimely. We dismiss.

      This is the third appeal in this case. The relevant facts as discussed by the Indiana

Supreme Court in the first appeal follow.

             From 1992 to 1996, Neal Summers granted eleven mortgages on
      three parcels of his real estate to Fort Wayne National Bank as security for
      a series of loans. Three of these mortgages contained dragnet clauses.

             In February 1998, Paula Phillips sued Summers and the company in
      which he was the sole shareholder, Mangy Moose Enterprises, Inc. Her
      complaint raised a dispute over the ownership of the trademark/trade name
      “Paula‟s Seafood.” The parties entered into a written settlement agreement
      on September 21, 1999, and the suit was subsequently dismissed without
      prejudice.

             On September 15, 2000, Summers and Mangy Moose borrowed
      $508,275 from the Money Store Investment Corporation d/b/a First Union
      Small Business Capital and granted a mortgage on the same three parcels
      used to secure the Fort Wayne National mortgages (to which National City
      succeeded), plus an additional six lots. On the same day, Mangy Moose, by
      Summers as president and secretary, borrowed $471,000 from Money
      Store, and granted a mortgage on the same real estate.

             Prior to these loans, on August 30, National City sent to Money
      Store‟s title company three pay-off statements that included the daily
      interest. National City assured the title company that eight mortgages and
      two assignments of rents and leases would be released upon the proper
      payoff of the three loans. On September 15, National City received three
      payments, but one payment came up $375 short of the amount reflected on
      the pay-off statements. National City did not release any of the mortgages
      and was still owed some $4700 on Mangy Moose‟s overdrawn checking
      account.

             Phillips filed a motion to enforce the settlement agreement on
      August 10, 2001. Just over a month later, Money Store filed a complaint
      for foreclosure and appointment of a receiver. On February 5, 2002, the
                                         2
       trial court in the Phillips‟ action found that Summers and Mangy Moose
       had failed to comply with an earlier order and granted Phillips a $205,700
       judgment.

              Phillips then purchased National City‟s nine mortgages and two
       assignments of rents and leases, and National City assigned all of its
       interest to Phillips. In March 2002, Phillips filed a complaint to foreclose
       these mortgages, and also moved to intervene in the Money Store
       foreclosure action. Both Phillips and Money Store moved for summary
       judgment.

              The trial court entered its judgment and decree foreclosing both
       Phillips‟ and Money Store‟s mortgages. It held that “dragnet” clauses
       contained in three of the mortgages assigned to Phillips secured “all debts
       or obligations owed to Paula Phillips by Summers,” which included
       Phillips‟ judgment lien against Summers, Mangy Moose‟s overdrawn
       checking account, collection fees, attorneys fees, and interest. It granted
       Phillips priority over Money Store on the three Summers‟ lots used as
       collateral in the mortgages assigned to Phillips.

               The Court of Appeals affirmed, holding that “the mortgage dragnet
       clauses support[ ] the trial court‟s conclusion that the monetary judgment
       resulting from Summers‟ failure to comply with his written settlement
       agreement was, after Phillips acquired the mortgage through assignment by
       National City, „secured by‟ the dragnet mortgages.” The Money Store Inv.
       Corp. v. Summers, 822 N.E.2d 223, 229 (Ind. Ct. App. 2005) vacated. We
       granted transfer.

The Money Store Inv. Corp. v. Summers, 849 N.E.2d 544, 546-547 (Ind. 2006) (citations

and footnote omitted).

       The Court concluded as follows:

       While it is true that Phillips stepped into the shoes of the mortgagee, this
       entitled her to collect debts secured in accordance with the terms of the
       mortgages, not her judgment lien. The debts in this case were limited to the
       $375 short payment on the loan payoff and the $4700 overdrawn checking
       account, plus interest, collection costs, and attorney‟s fees. We reverse the
       trial court‟s grant of priority to Phillips over Money Store on the lots in
       question.

Id. at 548.

                                            3
       After a second appeal, see The Money Store Inv. Corp. v. Summers, 909 N.E.2d

450, 456 (Ind. Ct. App. 2009), reh‟g denied, Phillips filed a Petition for Attorney‟s Fees

on Second Appeal on August 18, 2009.            That same day, Phillips filed a Further

Supplemental Petition for Recovery of Property Tax Payments and Insurance Payments

on the Mortgaged Property. On September 18, 2009, Phillips filed her Final Petition for

Recovery, Accounting for Rents and Profits.           That same day, Phillips filed a

Supplemental Affidavit of Legal Services with Regard to Post-Judgment Attorney Fees

and Recovery of Property Tax Payments and Insurance Payments.

       On August 13, 2010, Wells Fargo filed a trial brief. On August 24, 2010, Phillips

filed a trial brief and Supplemental Affidavit of Legal Services with Regard to Post-

Judgment Attorney Fees and Recovery of Property Tax Payments and Insurance

Payments.

       On October 14, 2010, the court entered judgment finding that Phillips had a first

priority lien to be satisfied upon the real estate being sold at foreclosure sale effective

August 31, 2010 in the amount of $443,727.09 and that Phillips recover her costs of the

sale including but not limited to reasonable attorney fees and post-judgment interest

accruing after August 31, 2010.

       On November 12, 2010, Wells Fargo filed a motion to correct errors alleging that

the court erred when it “treated the amount of Phillips‟ profits from 2005 through 2010

(totaling $183,843.75), as if it were a payment against Phillips‟ claim made on October

14, 2010,” instead of “applying each year‟s profit to reduce Phillips‟ claim at the end of

year, beginning December 31, 2005.” Appellant‟s Appendix at 656.

                                            4
       On January 31, 2011, the court held a hearing on Wells Fargo‟s motion to correct

error, and at the end of the hearing the court stated: “it would appear that counsel are

willing to agree and stipulate as to the matter of an increase or a decrease in the overall

judgment of this Court if the sale, at some point in time if the sale was to occur based

upon the profits or loss of this business.” Transcript at 309. That same day, the parties

filed a stipulation which stated:

       The parties, by counsel, stipulate to providing a statement of account in the
       form of a profit/loss statement from August 1, 2010, through the month
       prior to Sheriff‟s Sale of the mortgage property to be prepared by the
       Accountant for Paula‟s on Main, LLC, Rex Harris C.P.A. Depending on
       whether the restaurant operations have generated a profit or suffered a loss,
       the [judgment] shall be reduced (in the amount of any profit) or increased
       (in the amount of any loss[)].

Appellant‟s Appendix at 673.

       On February 8, 2011, the court ordered that the judgment of October 14, 2010, be

amended to incorporate the stipulation of counsel and denied the remainder of Wells

Fargo‟s motion to correct error. The court also ordered:

       The temporary stay of execution heretofore entered by the Court shall
       continue until February 22, 2011. If [Wells Fargo] should post bond in the
       sum of $100,000, then the temporary stay of execution shall be made
       permanent commencing on the date said bond is filed with the Clerk of the
       Allen Circuit Court pending exhaustion of all Appellate review of the
       Judgment entered by the Court.

Id. at 79. On March 2, 2011, Wells Fargo filed a notice of appeal of the October 14, 2010

order and the February 8, 2011 order denying in part the relief requested in Wells Fargo‟s

motion to correct error. Id. at 674.

       The issue is whether Wells Fargo‟s notice of appeal is untimely. Ind. Appellate

Rule 9(A)(1) provides that “if any party files a timely motion to correct error, a Notice of
                                             5
Appeal must be filed within thirty (30) days after . . . the motion is deemed denied under

Trial Rule 53.3 . . . .” “Unless the Notice of Appeal is timely filed, the right to appeal

shall be forfeited . . . .” Ind. Appellate Rule 9(A)(5).

        Ind. Trial Rule 53.3(A) governs the time limitation for ruling on a motion to

correct error and provides:

        In the event a court fails for forty-five (45) days to set a Motion to Correct
        Error for hearing, or fails to rule on a Motion to Correct Error within thirty
        (30) days after it was heard or forty-five (45) days after it was filed, if no
        hearing is required, the pending Motion to Correct Error shall be deemed
        denied. Any appeal shall be initiated by filing the notice of appeal under
        Appellate Rule 9(A) within thirty (30) days after the Motion to Correct
        Error is deemed denied.

The denial in Rule 53.3 is “automatic” and “self-activating upon the passage of the

requisite number of days.”1 Wurster Const. Co., Inc. v. Essex Ins. Co., 918 N.E.2d 666,

671 (Ind. Ct. App. 2009) (quoting Trisler v. Exec. Builders, Inc., 647 N.E.2d 390, 393

(Ind. Ct. App. 1995), trans. denied).

        The record reveals that the trial court entered an order on October 14, 2010. On

November 12, 2010, Wells Fargo filed a motion to correct errors. Wells Fargo does not

direct our attention to the record to demonstrate, and our review of the record does not

indicate, that the January 31, 2011 hearing was scheduled prior to the date forty-five days

after the filing of the motion to correct error. Accordingly, pursuant to Trial Rule 53.3,

        1
          Ind. Trial Rule 53.3(C) was amended effective January 1, 2011, to provide: “For the purposes of
Section (A) of this rule, a court is deemed to have set a motion for hearing on the date the setting is noted
in the Chronological Case Summary, and to have ruled on the date the ruling is noted in the
Chronological Case Summary.” Prior to January 1, 2011, Ind. Trial Rule 53.3(C) provided: “Time of
ruling. The time at which a court is deemed to have ruled shall be as set forth in Trial Rule 53.1(C),” and
Ind. Trial Rule 53.1(C) provided: “For the purposes of Trial Rules 53.1, 53.2 and 53.3, a court will be
deemed to have ruled or decided at the time the ruling or decision is entered into a public record of the
court or at the time the ruling or decision is received in the office of the Clerk of the court for filing.”

                                                     6
the motion to correct errors was deemed denied on December 27, 2010, which was forty-

five days after it was filed on November 12, 2010. Consequently, the notice of appeal

filed by Wells Fargo on March 2, 2011, was untimely, and Wells Fargo forfeited the right

to appeal. See Ind. Appellate Rule 9(A)(5) (“Unless the Notice of Appeal is timely filed,

the right to appeal shall be forfeited . . . .”); Ind. Trial Rule 53.3(A) (“Any appeal shall be

initiated by filing the notice of appeal under Appellate Rule 9(A) within thirty (30) days

after the Motion to Correct Error is deemed denied.”). Accordingly, we dismiss Wells

Fargo‟s appeal. See Cavinder Elevators, Inc. v. Hall, 726 N.E.2d 285, 289 (Ind. 2000)

(holding that “if the plaintiff, as the party filing the motion to correct error, had failed to

commence a timely appeal following the deemed denial pursuant to Trial Rule 53.3(A),

such failure would have waived the claims and precluded the plaintiff from raising them

as cross-errors on appeal”); Ostertag v. Ostertag, 755 N.E.2d 686, 687-688 (Ind. Ct. App.

2001) (observing that “[o]n this record, we have no means of determining whether the

hearing was rescheduled within forty-five days,” concluding that the appellant “failed to

demonstrate that she timely filed her praecipe, and we cannot infer our own jurisdiction

on such a slender record,” and dismissing the appeal); see also Kovacik v. Kovacik, 631

N.E.2d 509, 511 (Ind. Ct. App. 1994) (holding that Ind. Trial Rule 53.3(A) “specifically

requires a hearing to be set within forty-five (45) days . . . .”).

       For the foregoing reasons, we dismiss Well Fargo‟s appeal.

       Dismissed.

BAKER, J., and KIRSCH, J., concur.



                                                7